Citation Nr: 1037569	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus secondary 
to hypertension with arteriosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1956 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which denied 
entitlement to service connection for diabetes mellitus.  

In February 2009, the Board remanded the Veteran's claim for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus 
secondary to his service-connected hypertension with 
arteriosclerosis disability.

In May 2010 the Veteran submitted two VA medical opinions dated 
in February and October 2009 to the AMC.  Review of the claim 
file indicates that they were not previously submitted; nor do 
the latest supplemental statements of the case (SSOCs) indicate 
that the AMC/RO has considered this evidence.  For the Board to 
consider the evidence in the first instance, evidence must be 
submitted with a written waiver of the Veteran's right to have 
the RO consider the evidence in the first instance.  See 38 
C.F.R. § 20.1304.  As no waiver accompanied these medical 
opinions, a remand pursuant to 38 C.F.R. § 20.1304 is necessary.  




Accordingly, the case is REMANDED for the following action:

Any additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated and the AMC/RO must 
specifically discuss the February and October 
2009 medical opinions.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


